From a conviction of false imprisonment appellant prosecutes this appeal.
The term of the County Court at which this trial occurred adjourned for the term May 31, 1913. The court at that time entered an order allowing thirty days thereafter to file a statement of facts and bills of exception. Within that thirty days he attempted to extend the time for another thirty days. What purports to be a statement of facts and bills of exceptions were not filed in the lower court until on the sixtieth day after the court adjourned for the term. The Assistant Attorney-General has made a motion to strike out said purported statement of facts and bills of exceptions because not filed within time.
Almost every week for the last few years this court has uniformly struck out such papers when filed without an order allowing twenty days or less, or where such papers are not filed in accordance with such *Page 160 
order, within twenty days from the adjournment of the court. It would be a useless task to undertake and collate and cite these various cases. We merely cite Durham v. State, 69 Tex. Crim. 71, 155 S.W. Rep., 222, and cases therein cited. Under the law this court must of necessity strike out and not consider said papers. Without these, no question is raised which we can review.
The judgment will, therefore, necessarily be affirmed.
Affirmed.